Citation Nr: 0325034	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-00 034	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability, to include Buerger's disease.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include as due to exposure to Agent 
Orange.



REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at law



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972, including service in Vietnam.

Procedural history

A November 1998 decision of the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection for a bilateral leg condition, as well as 
several other claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court) only 
as to the issue of service connection for the bilateral leg 
condition.  In October 1999, pursuant to a joint motion for 
remand, the Court remanded that issue to the Board, which in 
turn remanded the issue in July 2000 to the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) 
for additional development based on the joint motion.  A June 
2001 Supplemental Statement of the Case issued by the RO 
continued to deny the claim, and the issue was returned to 
the Board.  

The issue of entitlement to service connection for multiple 
joints, to include as due to exposure to Agent Orange, came 
before the Board on appeal of a June 1999 rating decision of 
the RO.

Separate April 2002 decisions of the Board denied entitlement 
to service connection for a bilateral leg disability, to 
include Buerger's disease, and for arthritis of multiple 
joints, to include as due to expose to Agent Orange.  Those 
Board decisions were vacated and remanded by the Court in 
April 2003, based on the Court's grant of an April 2003 Joint 
Motion To Vacate And Remand The Board Of Veterans' Appeals 
Decisions On Appeal (hereinafter the Joint Motion).  


Additional comment

In April 2002 the veteran was represented by an attorney as 
to the issue of entitlement to service connection for the 
bilateral leg disability and he was unrepresented as to the 
issue of entitlement to service connection for arthritis of 
multiple joints.  Due to Privacy Act considerations, separate 
decisions were promulgated by the Board.  The veteran is 
currently represented by another private attorney as to both 
issues.  Accordingly, the need for separate Board decisions 
no longer exists.

REMAND

According to the April 2003 Joint Motion, as adopted by the 
Court, the April 2002 Board decisions did not provide 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice as to what information and evidence 
was necessary to substantiate the veteran's claims pursuant 
to 38 U.S.C. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Joint Motion 
concluded that VA failed to notify the veteran of which 
portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion would be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with decisions at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The veteran's attorney, in a letter dated August 31, 2003, 
has suggested that this matter be remanded to the RO. 

This case is therefore being REMANDED to  the Veterans 
Benefits Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification required by the 
VCAA is completed.  In particular, the 
veteran should be notified of what action, if 
any, will be taken by VBA with respect to 
evidentiary development on each issue and 
what is the responsibility of the veteran. 

2.  Thereafter, VBA should readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his attorney 
should be provided a Supplemental Statement 
of the Case.  The veteran should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



